DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 07/05/2022 is acknowledged.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.
Applicant’s election without traverse of growth in the reply filed on 07/05/2022 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.

Claim Status
Claims 1-17 are pending.
Claims 9-17 are withdrawn from consideration.
Claims 1-8 are examined on the merits.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The claims all recite “PMP” or plant messenger packs. The specification recites many things about PMPs but fails to provide a limiting definite definition (See screen capture below). It is unclear from the recitations below whether there is any minimum amount of components of the PMP that must come from plant membrane. Moreover, the recitations regarding what is “preferable(y)” renders the claims indefinite, because it is unclear if the following recitations are required by the claims. As such, claims 1-8 are rejected as being indefinite.   

    PNG
    media_image1.png
    525
    825
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    351
    811
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    179
    817
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    579
    805
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al 1992 (Journal of Phytopathology 135: p. 233-244).
The claims are drawn to of administering to a plant a plurality of plant messenger packs comprising a heterologous RNA wherein the composition is delivered at an effective concentration to increase plant fitness.
Wang et al disclose that plants inoculated with a mild strain of TSWV, an enveloped RNA virus (The Examiner will provide reference evidence for this upon Applicant’s request), have cross-protection to a more virulent strain of TSWV. . When the RNA plant virus proliferates, it is secreted and part of the plant cell plasma membrane becomes the viral envelope (this qualifies as a PMP encompassing heterologous RNA, a LPMP, a purified EV based on the specification). The increased disease resistance is a benefit to the plant. Note that growth would increase compared to control plants under the disease pressure to which the mild strain of the RNA virus confers resistance. As such, claims 1 and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammons et al (US 9988634 B2) and further in view of Chen et al 2018 (Cancer Metastasis Rev. 37:1, p. 107-124).
	Sammons et al teach methods of controlling gene expression in a plant by introducing to the exterior surface of a plant a double stranded RNA with a transferring agent including an organosilicone surfactant or a cationic lipid (claim 1). 
	Sammons et al do not teach PMPs.
	Chen et al teach that when providing interfering RNAs to a cell via cationic liposomes that it is desirable to include dioleoyl-phosphatidylcholine as a neutral lipid to reduce cytotoxicity of the liposome (p. 9). This species of phosphatidylcholine is present in many plant cell membranes (The examiner will provide references to this point upon request).  
At the time filing, it would have been prima facie obvious to person of ordinary skill in the art to modify the cationic lipid and RNA composition of Sammons et al by adding the phosphatidylcholine (PC) taught by Chen et al. A person of ordinary skill in the art would have been motivated to make such a modification given the teaching that addition of that PC leads to decreased cytotoxicity to the cell. Decreased cytotoxicity is a desirable feature in many applications as unintended damage to the plant’s cells treated would be lessened. Such compositions could be used to introduce any nucleotide sequence of interest into a plant cell including one that confers improved growth to a plant. As such, claims 1 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammons et al and further in view of Chen et al. 

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammons et al (US 9988634 B2) and Chen et al 2018 (Cancer Metastasis Rev. 37:1, p. 107-124) as applied to claims 1 and 4-8 and further in view of Zhang et al (US 2016/0208243 A1).
The claims are drawn to the method of claim 1 wherein heterologous RNA is a gRNA that may be part of ribonucleoprotein complex.
Sammons et al and Chen et al teach all the limitations of claim 1.
	Sammons et al and Chen et al do not teach gRNAs.
	Zhang et al teach CRISPR based genome modification of target cells including plant cells. In such methods gRNAs direct the CRISPR nuclease to target sequence in the genome. They also teach gRNA-nuclease complexes which are taught many places in the reference (Paragraph 1124). They also contemplate use of liposomes to introduce the CRISPR system (paragraphs 1044-1045). 
	At the time of filing, it would have been prima facie obvious to a person of ordinary skill in the art to use the collective teachings of Sammons et al and Chen et al to introduce a CRISPR gRNA-nuclease complex into plant cell in which genomic modification is desired. A person of ordinary skill in the art would have been motivated to combine the teachings as such a method would allow for genomic modification of the cell without transgenesis. Accordingly, claims 2-3 are rejected as being obvious over Sammons et al, Chen et al, and further in view of Zhang et al.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663